CONTINUATION SHEET
Continuation of Item 7.  
For the purpose of appeal, the proposed amendment will be entered and the claims will be rejected as follows:
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein the gas purification unit comprises:” (at line 23) is unclear in view of the subsequent claim language which further limits the gas purification unit previously set forth in the claim.  It appears that the recitation should be changed to --wherein, in the gas purification unit:--, which was the language used in now canceled claim 2.
Claims 3-7 and 21 are further rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2011/0130474) in view of Agee et al. (US 9,062,257) and Landis et al. (US 2004/0102532).
.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2011/0130474) in view of Agee et al. (US 9,062,257) and Landis et al. (US 2004/0102532), as applied to claims 1 and 3 above, and further in view of Shah et al. (US 2007/0232706).
The claims are rejected in the same manner set forth in the final Office action (under item 5).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2011/0130474) in view of Agee et al. (US 9,062,257) and Landis et al. (US 2004/0102532), as applied to claim 1 above, and further in view of Lattner et al. (US 7,485,767).
The claims are rejected in the same manner set forth in the final Office action (under item 6).
Continuation of Item 12.  
The request for reconsideration has been considered, but it does not place the application in condition for allowance for the same reasons set forth in the final Office action.
Applicant’s arguments (at page 10, last paragraph, to page 12, second paragraph) with respect to Moon et al. have been fully considered.  In particular, Applicant argues “… Moon merely discloses removing CO2, thus, fails to “adjust amount of carbon dioxide to the Fischer-Tropsch synthesis reactor through a second supply line…” as recited in claim 1 (at page 12, second paragraph).  

Firstly, Applicant’s arguments are not found persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, Moon et al. discloses that the CO2 removal unit 235 removes CO2 from the synthetic gas supplied from the reforming reactor 220, prior to feeding the synthetic gas to the Fischer-Tropsch reactor 240 (see FIG. 3-4; paragraph [0078]).  The CO2 removal unit 235 thus reads on the limitation “supplies the synthetic gas comprising an adjusted amount of carbon dioxide to the Fischer-Tropsch synthesis reactor” because the amount of carbon dioxide in the synthetic gas has been “adjusted” (i.e., the amount of CO2 in the synthetic gas has been changed, e.g., to essentially zero) by the removal of carbon dioxide from the synthetic gas.
	Applicant (at page 12, third paragraph, to page 14, second paragraph) further describes their invention.  However, Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	With respect to the Agee et al. reference, Applicant (beginning at page 14, third paragraph) cites the passage from column 3, lines 26-36, with emphasis on the phrase “The present invention does not use CO2 removal.  It is an objective of the present invention to avoid CO2 removal as it is costly” and the phrase “purging CO2 from the system”.  In particular, Applicant argues that the cited passage supports their argument that, 
2 from the system through the line 22, but not adjust the amount of CO2 inputted to the Fischer-Tropsch synthesis reactor.
Thus, the hydrogen separation/purification unit 8 of Agee et al. does not selectively supply CO2 to the Fischer-Tropsch synthesis reactor through a second supply line.
Accordingly, Agee et al. fails to disclose “the CO2 separation device receives 
the synthetic gas supplied by the reforming reactor and transmits through a first supply line, selectively separates and removes carbon dioxide from the transmitted synthetic gas, and then supplies the synthetic gas comprising an adjusted amount of carbon dioxide to the Fischer-Tropsch synthesis reactor through a second supply line” as recited in claim 1.”
	The Office respectfully disagrees.
	Firstly, Applicant has taken the phrase, “The present invention does not use CO2 removal.  It is an objective of the present invention to avoid CO2 removal as it is costly”, out of context.  When read in light of the preceding paragraph in Agee et al. (at column 3, lines 17-25), the phrase “CO2 removal” (as used in the prior art to US 7,250,450) refers to the removal of CO2 from the light gas recycle stream obtained from the Fischer-Tropsch reactor (also known in the art as the Fischer-Tropsch tail gas), and not the synthetic gas supplied by the reforming reactor to the Fischer-Tropsch synthesis reactor.  
	Secondly, the argued phrase “purging CO2 from the system” also refers to the purging of CO2 from a Fischer-Tropsch tail gas:
“… wherein a hydrogen depleted Fischer-Tropsch tail gas is partially consumed as fuel, therefore, purging CO2 from the system.  The remaining tail gas is blended with a hydrogen purge stream and recycled back to syngas generation resulting in an enhanced 
The Examiner notes that the CO2 separation device at issue operates on the synthetic gas supplied by the reforming reactor, and not a tail gas emitted by the FT synthesis reactor.
	Thirdly, in response to Applicant’s argument that, “the hydrogen separation/purification unit 8 of Agee et al. does not selectively supply CO2 to the Fischer-Tropsch synthesis reactor through a second supply line,” it is noted that claim 1 (at lines 24-28) actually recites,
“… the CO2 separation device… selectively separates and removes carbon dioxide from the transmitted synthetic gas, and then supplies the synthetic gas comprising an adjusted amount of carbon dioxide to the Fischer-Tropsch synthesis reactor through a second supply line.” (with emphasis added).
The CO2 separation device (i.e., PSA unit) in the gas purification unit 8 of Agee et al. meets this limitation because the CO2 separation device selectively separates and removes carbon dioxide from the synthetic gas (i.e., CO2 removed through line 22) and then supplies synthetic gas comprising an adjusted amount of carbon dioxide to the Fischer-Tropsch reactor 12 (i.e., the synthetic gas in stream 10 is “adjusted” since the amount of CO2 in the synthetic gas has been changed by the removal of carbon dioxide through line 22).
	Furthermore, as best understood from Applicant’s disclosure (see FIG. 1), the CO2 separation device 62 itself does not “selectively supply CO2” to the Fischer-Tropsch synthesis reactor 70, but rather, the gas purification unit 60 as a whole supplies the CO2 to the Fischer-Tropsch synthesis reactor 70.  In particular, the CO2 supplied from the reforming reactor 50 to the Fischer-Tropsch synthesis reactor 70 comprises the CO2 in the synthetic gas routed through the bypass line 64, because any CO2 present in the portion of the synthetic gas that is routed through the CO2 separation device 62 would be removed by the CO2 separation device 62.   See 
This flow arrangement is likewise shown in Agee et al. (see FIG. 1).  In particular, the CO2 supplied from the reforming reactor 4 to the Fischer-Tropsch reactor 12 would comprise CO2 in the synthetic gas routed through the bypass line 7, because any CO2 in the portion of the synthetic gas 6 that is routed through the CO2 separation device in the gas purification unit 8 would be removed by the CO2 separation device (i.e., through line 22).
	Fourthly, in response to Applicant’s argument that “Agee et al. is merely related to purging CO2 from the system through the line 22”, it is noted that Agee et al. (see FIG. 1) further discloses that the CO2 removed through line 22 can be recycled back to the reforming reactor 4 through lines 23, 26, and 27, and therefore, not purged from the system.
	Applicant (at page 15, second paragraph, to page 16, first paragraph) further argues “only the hydrogen depleted retentate stream 10 is blended with the syngas stream 7 and fed to a Fischer-Tropsch reactor 12”.  In particular, Applicant’s annotation of FIG. 1 in Agee et al. refers to stream 10 as “a hydrogen retentate stream and no CO2”.
As best understood, Applicant’s argument supplements the previous argument that the hydrogen separation/purification unit 8 of Agee et al. does not “selectively supply CO2” to the Fischer-Tropsch synthesis reactor through a second supply line.  However, Applicant’s claim 1 (at lines 24-28) actually recites,
“… the CO2 separation device… selectively separates and removes carbon dioxide from the transmitted synthetic gas, and then supplies the synthetic gas comprising an adjusted amount of carbon dioxide to the Fischer-Tropsch synthesis reactor through a second supply line.” (with emphasis added).
The CO2 separation device (i.e., PSA unit) in the gas purification unit 8 of Agee et al. 2 separation device selectively separates and removes carbon dioxide from the synthetic gas (i.e., CO2 through line 22) and then supplies synthetic gas comprising an adjusted amount of carbon dioxide to the Fischer-Tropsch reactor 12 (i.e., the synthetic gas 10 is “adjusted” since the amount of CO2 in the synthetic gas has been changed by the removal of carbon dioxide through line 22).
	Furthermore, as best understood from Applicant’s disclosure (see FIG. 1), the CO2 separation device 62 itself does not “selectively supply CO2” to the Fischer-Tropsch synthesis reactor 70, but rather, the gas purification unit 60 as a whole supplies the CO2 the Fischer-Tropsch synthesis reactor 70.  In particular, the CO2 supplied from the reforming reactor 50 to the Fischer-Tropsch synthesis reactor 70 comprises the CO2 in the synthetic gas routed through the bypass line 64, because any CO2 present in the portion of the synthetic gas that is routed through the CO2 separation device 62 would be removed by the CO2 separation device 62.  See also, e.g., Applicant’s specification at page 21, line 1, to page 26, line 15.
This flow arrangement is likewise shown in Agee et al. (see FIG. 1).  In particular, the CO2 supplied from the reforming reactor 4 to the Fischer-Tropsch synthesis reactor 12 would comprise CO2 in the synthetic gas routed through the bypass line 7, because any CO2 present in the portion of the synthetic gas 6 that is routed through the CO2 separation device located in the gas purification unit 8 would be removed by the CO2 separation device in the gas purification unit 8 (i.e., through line 22).
	Applicant’s arguments with respect to the rejection of claims 4, 5, and 21 (at page 16, last paragraph, to page 19, second paragraph) are based on the asserted deficiencies in the rejection of claim 1.  Accordingly, the Examiner’s same comments apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774